


EXHIBIT 10.3
RENTRAK CORPORATION
2011 EMPLOYEE STOCK PURCHASE PLAN
The Rentrak Corporation 2011 Employee Stock Purchase Plan is comprised of two
subplans as set forth below, each of which is intended to constitute a separate
offering: the Rentrak Corporation U.S. Employee Stock Purchase Plan and the
Rentrak Corporation International Employee Stock Purchase Plan.
The number of shares of the Common Stock of Rentrak Corporation reserved for
sale and authorized for issuance pursuant to the Rentrak Corporation 2011
Employee Stock Purchase Plan comprised of the Rentrak Corporation U.S. Employee
Stock Purchase Plan and the Rentrak Corporation International Employee Stock
Purchase Plan is 200,000 shares, subject to adjustment as set forth in Section 9
of each subplan. Shares of Common Stock to be issued under the Plan shall be
drawn from authorized and unissued shares.






RENTRAK CORPORATION
U.S. EMPLOYEE STOCK PURCHASE PLAN
SECTION 1. PURPOSE
The purpose of this Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Code. The provisions of
this Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that Section of
the Code.
SECTION 2. DEFINITIONS
Certain terms used in this Plan have the meanings set forth in Appendix A.
SECTION 3. ELIGIBILITY REQUIREMENTS
3.1
Initial Eligibility

Except as provided in Section 3.2, each Employee shall become eligible to
participate in the Plan in accordance with Section 4 on the first Enrollment
Date on or following the later of (a) the date on which Employee completes six
(6) months of continuous employment; and (b) the Effective Date. Participation
in the Plan is entirely voluntary.
3.2
Limitations on Eligibility

The following Employees are not eligible to participate in the Plan:
(a)    Employees who have been continuously employed for fewer than six (6)
months,
(b)    Employees whose customary employment is twenty (20) hours or less per
week; and
(c)    Employees who, immediately upon purchasing Shares under the Plan, would
own directly or indirectly, an aggregate of five percent (5%) or more of the
total combined voting power or value of all outstanding shares of all classes of
stock of the Company or any Subsidiary (and for purposes of this paragraph, the
rules of Section 424(d) of the Code shall apply, and stock that the Employee may
purchase under outstanding options shall be treated as stock owned by the
Employee).
SECTION 4. ENROLLMENT
Any Eligible Employee may enroll in the Plan for any Offering Period by
completing and signing an enrollment election form or by such other means as the
Committee shall prescribe and submitting such enrollment election to the Company
in accordance with procedures established by the Committee on or before the
Cut-Off Date with respect to such Offering Period. Unless otherwise determined
by the Committee, the enrollment election and the designated rate of payroll
deduction shall




--------------------------------------------------------------------------------




continue for future Offering Periods unless the Participant changes or cancels
the enrollment election or designated rate of payroll deduction prior to the
Cut-Off Date.
SECTION 5. GRANT OF OPTIONS ON ENROLLMENT
5.1
Option Grant

Enrollment by an Eligible Employee in the Plan as of an Enrollment Date will
constitute the grant by the Company to such Participant of an option on such
Enrollment Date to purchase Shares from the Company pursuant to the Plan.
5.2
Option Expiration

An option granted to a Participant pursuant to this Plan shall expire, if not
terminated for any reason first, on the earliest to occur of: (a) the end of the
Offering Period in which such option was granted; (b) the completion of the
purchase of Shares under the option under Section 7; or (c) the date on which
participation of such Participant in the Plan terminates for any reason.
5.3
Purchase of Shares

An option granted to a Participant under the Plan shall give the Participant a
right to purchase on a Purchase Date the largest number of whole Shares, as
determined by the Committee, that the funds accumulated in the Participant’s
Account as of such Purchase Date will purchase at the applicable Purchase Price;
provided, however, that such option shall be for a maximum number of shares
determined by dividing $25,000 by the Fair Market Value of the Shares on the
first day of the applicable Offering Period; provided, further, that the
Committee may, in its discretion, limit the number of Shares purchased by each
Participant in any Purchase Period.
Notwithstanding anything to the contrary herein, to the extent required by
Section 423 of the Code, no Employee shall be granted an option under the Plan
(or any other plan of the Company or a Subsidiary intended to qualify under
Section 423 of the Code) that would permit the Employee to purchase Shares under
the Plan (and such other plan) in any calendar year with a Fair Market Value
(determined at the time such option is granted) in excess of $25,000 and any
payments made by a Participant in excess of this limitation shall be returned to
the Participant in accordance with procedures established by the Committee.
SECTION 6. PAYMENT
The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Eligible Compensation, the terms and conditions of which
are designated by the Committee. Payment amounts shall be credited on a
bookkeeping basis to a Participant’s Account under this Plan. All payment
amounts may be used by the Company for any purpose and the Company shall have no
obligation to segregate such funds. No interest accrues on payments by
Participants.
SECTION 7. PURCHASE OF SHARES
7.1
Option Exercise

Any option held by the Participant that was granted under this Plan and that
remains outstanding as of a Purchase Date shall be deemed to have been exercised
on such Purchase Date for the number of whole Shares, as determined by the
Committee, that the funds accumulated in the Participant’s Account as of the
Purchase Date will purchase at the applicable Purchase Price (but not in excess
of the number of Shares for which options have been granted to the Participant
pursuant to Section 5.3). Options for other Shares for which options have been
granted that are not purchased on the last Purchase Date during the Offering
Period shall terminate. Shares shall not be issued with respect to an option
unless the exercise of such option and the issuance and delivery of such Shares
pursuant thereto shall comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed. As a condition to the exercise of an option, the
Committee may require the person exercising such option to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares.




--------------------------------------------------------------------------------




7.2
Refund of Excess Amount

If, after a Participant’s exercise of an option under Section 7.1, an amount
remains credited to the Participant’s Account as of a Purchase Date, then the
remaining amount shall be (a) if no further Purchase Periods are immediately
contemplated by the Committee, distributed to the Participant as soon as
administratively feasible, or (b) if another Purchase Period is contemplated by
the Committee, carried forward in the Account for application to the purchase of
Shares on the next following Purchase Date.
7.3
Employees of Subsidiary

In the case of Participants employed by a Designated Subsidiary, the Committee
may provide for Shares to be sold through the Subsidiary to such Participants,
to the extent consistent with Section 423 of the Code.
7.4
Pro Rata Allocation

If the total number of Shares for which options are or could be exercised on any
Purchase Date in accordance with this Section 7, when aggregated with all Shares
for which options have been previously exercised under this Plan, exceeds the
maximum number of Shares reserved in Section 12, the Company may, in accordance
with Section 12, allocate the Shares available for delivery and distribution in
the ratio that the balance in each Participant’s Account bears to the aggregate
balances of all Participants’ Accounts, and the remaining balance of the amount
credited to the Account of each Participant under the Plan shall be returned to
him or her as promptly as possible.
7.5
Notice of Disposition

If a Participant or former Participant sells, transfers, or otherwise makes a
disposition of Shares purchased pursuant to an option granted under the Plan if
such Participant or former Participant is subject to United States federal
income tax, then such Participant or former Participant shall notify the Company
or the Employer in writing of such sale, transfer or other disposition within
ten (10) days of the consummation of such sale, transfer, or other disposition.
Without limitation on the Participant or former Participant’s ability to sell,
transfer or otherwise make a disposition of Shares and without limitation on
Section 11.2, Participants and former Participants must maintain any Shares
purchased pursuant to an option granted under the Plan within two (2) years
after the date such option is granted or within one (1) year after the date such
Shares were transferred to the Participant at the broker designated by the
Committee, unless the Committee determines otherwise.
SECTION 8. WITHDRAWAL FROM THE PLAN, TERMINATION
OF EMPLOYMENT, AND LEAVE OF ABSENCE
8.1
Withdrawal From the Plan

A Participant may withdraw all funds accumulated in the Participant’s Account
from the Plan during any Purchase Period by delivering a notice of withdrawal to
the Company or the Employer (in a manner prescribed by the Committee) at any
time up to but not including the thirty (30) days prior to the Purchase Date
next following the date such notice of withdrawal is delivered, or at such
shorter time in advance of such Purchase Date as the Committee may permit. If
notice of complete withdrawal as described in the preceding sentence is timely
received, all funds then accumulated in the Participant’s Account shall not be
used to purchase Shares, but shall instead be distributed to the Participant as
soon as administratively feasible and the Company or the Employer will cease the
Participant’s payroll withholding for the Plan in accordance with timing and
other procedures established by the Committee. An Employee who has withdrawn
during a Purchase Period may not return funds to the Company or the Employer
during the same Purchase Period and require the Company or the Employer to apply
those funds to the purchase of Shares. Any Eligible Employee who has withdrawn
from the Plan may, however, re-enroll in the Plan on the next subsequent
Enrollment Date, if any.
8.2
Termination of Participation

Participation in the Plan terminates immediately on the date on which a
Participant ceases to be employed by the Company or the Employer for any reason
whatsoever or otherwise ceases to be an Eligible Employee, and all funds then
accumulated in the Participant’s Account shall not be used to purchase Shares,
but shall instead be distributed to the Participant as soon as administratively
feasible.




--------------------------------------------------------------------------------




8.3
Leaves of Absence

If a Participant takes a leave of absence, such Participant shall have the
right, in accordance with procedures prescribed by the Committee, to elect to
withdraw from the Plan in accordance with Section 8.1. To the extent determined
by the Committee or required by Section 423 of the Code, certain leaves of
absence may be treated as cessations of employment for purposes of the Plan.
SECTION 9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, LIQUIDATION, MERGER OR ASSET SALE
9.1
Adjustments Upon Changes in Capitalization

Subject to any required action by the shareholders of the Company, the right to
purchase Shares of Common Stock covered by a current Offering Period and the
number of Shares that have been authorized for issuance under the Plan for any
future Offering Period, the maximum number of Shares each Participant may
purchase each Offering Period (pursuant to Section 5.3 hereof), as well as the
price per Share and the number of Shares covered by each right under the Plan
that have not yet been purchased shall be proportionately adjusted in the sole
discretion of the Committee for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
extraordinary cash dividend, combination or reclassification of the Common
Stock, or recapitalization, reorganization, consolidation, split-up, spin-off,
or any other increase or decrease in the number of Shares effected without
receipt of consideration by the Company. Except as expressly provided otherwise
by the Committee, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares.
9.2
Adjustment Upon Dissolution, Liquidation, Merger or Asset Sale

Without limitation on the preceding provisions, in the event of any dissolution,
liquidation, merger, consolidation, sale of all or substantially all of the
Company’s outstanding voting securities, sales, lease, exchange or other
transfer of all or substantially all of the Company’s assets, or any similar
transaction as determined by the Committee in its sole discretion, the Committee
may make such adjustment it deems appropriate to prevent dilution or enlargement
of rights in the number and class of Shares that may be delivered under
Section 12, in the number, class of or price of Shares available for purchase
under the Plan and in the number of Shares that a Participant is entitled to
purchase and any other adjustments it deems appropriate. Without limiting the
Committee’s authority under this Plan, in the event of any such transaction, the
Committee may elect to have the options hereunder assumed or such options
substituted by a successor entity, to terminate all outstanding options either
prior to their expiration or upon completion of the purchase of Shares on the
next Purchase Date, to shorten the Offering Period by setting a new Purchase
Date, or to take such other action deemed appropriate by the Committee.
SECTION 10. DESIGNATION OF BENEFICIARY
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, any Account balance remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.
SECTION 11. ADMINISTRATION
11.1
Administration by Committee

The Plan shall be administered by the Committee. The Committee shall have the
authority to delegate duties to officers, directors or employees of the Company.
11.2
Authority of Committee

The Committee shall have the full and exclusive discretionary authority to
construe and interpret the Plan and options granted under it; to establish,
amend, and revoke rules and regulations for administration of the Plan
(including, without limitation, the determination and change of Offering
Periods, Purchase Periods and payment procedures, the requirement that Shares be
held




--------------------------------------------------------------------------------




by a specified broker, and the establishment of the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars); to determine all
questions of eligibility, disputed claims and policy that may arise in the
administration of the Plan; to make any changes to the Plan or its operations to
reduce or eliminate any unfavorable legal, accounting or other consequences to
the extent deemed appropriate by the Committee; and, generally, to exercise such
powers and perform such acts as the Committee deems necessary or expedient to
promote the best interests of the Company, including, but not limited to,
designating from time to time which Subsidiaries of the Company shall be part of
the Employer. The Committee’s determinations as to the interpretation and
operation of this Plan shall be final and conclusive and each action of the
Committee shall be binding on all persons.
In exercising the powers described in the foregoing paragraph, the Committee may
adopt special or different rules for the operation of the Plan including, but
not limited to, rules that allow employees of any foreign Subsidiary to
participate in, and enjoy the tax benefits offered by, the Plan; provided that
such rules shall not result in any grantees of options having different rights
and/or privileges under the Plan in violation of Section 423 of the Code nor
otherwise cause the Plan to fail to satisfy the requirements of Section 423 of
the Code and the regulations thereunder.
11.3
Administrative Modifications

The Plan provisions relating to the administration of the Plan may be modified
by the Committee from time to time as may be desirable to satisfy any
requirements of or under the federal securities and/or other applicable laws of
the United States, to obtain any exemption under such laws, or to reduce or
eliminate any unfavorable legal, accounting or other consequences or for any
other purpose deemed appropriate by the Committee.
SECTION 12. NUMBER OF SHARES
Subject to adjustment as set forth in Section 9, the number of Shares reserved
for sale and authorized for issuance pursuant to the Rentrak Corporation 2011
Employee Stock Purchase Plan is 200,000 Shares, and therefore, the number of
Shares authorized for issuance pursuant to the Plan is the number of Shares
specified above less the number of Shares issued pursuant to the Rentrak
Corporation International Employee Stock Purchase Plan. If any option granted
under the Plan shall for any reason terminate without having been exercised, the
Shares not purchased under such option shall again become available for the
Rentrak Corporation 2011 Employee Stock Purchase Plan. If on a given Purchase
Date, the number of Shares with respect to which options are to be exercised
exceeds the number of Shares then available under the Plan, the Committee shall
make a pro rata allocation of the Shares remaining available for purchase in as
uniform a manner as shall be practical and as it shall determine to be
equitable.
SECTION 13. MISCELLANEOUS
13.1
Restrictions on Transfer

Options granted under the Plan to a Participant may not be exercised during the
Participant’s lifetime other than by the Participant. Neither amounts credited
to a Participant’s Account nor any rights with respect to the exercise of an
option or to receive stock under the Plan may be assigned, transferred, pledged,
or otherwise disposed of in any way by the Participant other than by will or the
laws of descent and distribution. Any such attempted assignment, transfer,
pledge, or other disposition shall be without effect, except that the Company
may treat such act as an election to withdraw from the Plan in accordance with
Section 8.1.
13.2
Administrative Assistance

If the Committee in its discretion so elects, it may retain a brokerage firm,
bank, or other financial institution to assist in the purchase of Shares,
delivery of reports, or other administrative aspects of the Plan. If the
Committee so elects, each Participant shall (unless prohibited by applicable
law) be deemed upon enrollment in the Plan to have authorized the establishment
of an account on his or her behalf at such institution. Shares purchased by a
Participant under the Plan shall be held in the Account in the Participant’s
name, or if the Participant so indicates in the enrollment form, in the
Participant’s name together with the name of his or her spouse in joint tenancy
with right of survivorship or spousal community property, or in certain forms of
trust approved by the Committee.
13.3
Treatment of Non-U.S. Participants

Participants who are employed by non-U.S. Designated Subsidiaries, who are paid
in foreign currency, and who contribute foreign currency to the Plan through
contributions or payroll deductions will have such contributions converted to
U.S. dollars.




--------------------------------------------------------------------------------




The exchange rate and method for such conversion will be determined as
prescribed by the Committee. In no event will any procedure implemented for
dealing with exchange rate fluctuations that may occur during an Offering Period
result in a purchase price below the Purchase Price permitted under the Plan.
Each Participant shall bear the risk of any currency exchange fluctuations (if
applicable) between the date on which any Participant contributions are
converted to U.S. dollars and the following Purchase Date.
13.4
Withholding

The Company or any Employer shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any member of the
Employer, an amount sufficient to satisfy federal, state and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan.
13.5
Equal Rights and Privileges

All Eligible Employees shall have equal rights and privileges with respect to
the Plan so that the Plan qualifies as an “employee stock purchase plan” within
the meaning of Section 423 or any successor provision of the Code and the
related regulations. Notwithstanding the express terms of the Plan, any
provision of the Plan that is inconsistent with Section 423 or any successor
provision of the Code shall without further act or amendment by the Company or
the Committee be reformed to comply with the requirements of Section 423 of the
Code. This Section 13.5 shall take precedence over all other provisions in the
Plan.
13.6
Applicable Law

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Oregon.
13.7
Amendment and Termination

The Board may amend, alter, or terminate the Plan at any time; provided,
however, that (1) the Plan may not be amended in a way that will cause rights
issued under the Plan to fail to meet the requirements of Section 423 of the
Code; and (2) no amendment that would amend or modify the Plan in a manner
requiring shareholder approval under Section 423 of the Code or the requirements
of any securities exchange on which the Shares are traded shall be effective
unless such shareholder approval is obtained. In addition, the Committee may
amend the Plan as provided in Section 11.3, subject to the conditions set forth
in this Section 13.7.
If the Plan is terminated, the Committee may elect to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all funds
accumulated in Participants’ Accounts as of the date the options are terminated
shall be returned to the Participants as soon as administratively feasible.
13.8
No Right of Employment

Neither the grant nor the exercise of any rights to purchase Shares under this
Plan nor anything in this Plan shall impose upon the Company or a member of the
Employer any obligation to employ or continue to employ any Employee. The right
of the Company or a member of the Employer to terminate any Employee shall not
be diminished or affected because any rights to purchase Shares have been
granted to such Employee.
13.9
Rights as Shareholder

No Participant shall have any rights as shareholder unless and until Shares have
been issued to him or her.
13.10
Governmental Regulation

The Company’s obligation to sell and deliver Shares under this Plan is subject
to the approval of any governmental authority required in connection with the
authorization, issuance, or sale of such Shares.
13.11
Gender

When used herein, masculine terms shall be deemed to include the feminine,
except when the context indicates to the contrary.




--------------------------------------------------------------------------------




13.12
Condition for Participation

As a condition to participation in the Plan, Eligible Employees agree to be
bound by the terms of the Plan (including, without limitation, the notification
and holding requirements of Section 7.5) and the determinations of the
Committee.






APPENDIX A
DEFINITIONS
As used in the Plan,
“Account” means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee or any other committee appointed by
the Board to administer the Plan.
“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.
“Company” means Rentrak Corporation, an Oregon corporation.
“Cut-Off Date” means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.
“Designated Subsidiary” means any Subsidiary that has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan and that has adopted the Plan with the approval of the Committee in its
sole and absolute discretion.
“Effective Date” means the date on which the Plan is approved by the Company’s
shareholders.
“Eligible Compensation” means all base gross earnings, including such amounts of
gross earnings as are deferred by an Eligible Employee (a) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code or (b) to a
plan qualified under Section 125 of the Code. Eligible Compensation does not
include overtime, cash bonuses, commissions, severance pay, hiring and
relocation bonuses, pay in lieu of vacations or sabbaticals, sick leave, gain
from stock option exercises or any other special payments.
“Eligible Employee” means an Employee eligible to participate in the Plan in
accordance with Section 3.
“Employee” means any individual who is an employee of the Employer for tax
purposes.
“Employer” means the Company or any Designated Subsidiary of the Company by
which an Employee is employed.
“Enrollment Date” means the first Trading Day of an Offering Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any date, the closing sales price for the
Common Stock on any given date during regular trading, or if not trading on that
date, such price on the last preceding date on which the Common Stock was
traded, unless determined otherwise by the Committee using such methods or
procedures as it may establish.
“Grant Date” means a date on which an Eligible Employee is granted an option
under the Plan pursuant to Section 5.
“Grant Price” means the Fair Market Value of a Share on the Grant Date for such
option.




--------------------------------------------------------------------------------




“Offering Period” means the period beginning and ending on the dates designated
by the Committee; provided, that each period shall in no event end later than
twenty-seven (27) months from the Grant Date. The Offering Period may but need
not be the same as the Purchase Period, as determined by the Committee.
“Participant” means an Eligible Employee who has enrolled in the Plan pursuant
to Section 4.
“Plan” means this Rentrak Corporation U.S. Employee Stock Purchase Plan.
“Purchase Date” with respect to a Purchase Period means the last Trading Day in
such Purchase Period.
“Purchase Date Price” means the Fair Market Value of a Share on the applicable
Purchase Date.
“Purchase Period” means the period beginning and ending on the dates designated
by the Committee; provided, that each period shall, in no event end later than
twenty-seven (27) months from the Grant Date.
“Purchase Price” means the price designated by the Committee, at which each
Share may be purchased under any option, but in no event less than eighty-five
percent (85%) of the lesser of:
(1)    The Grant Price and
(2)    The Purchase Date Price.
“Shares” means shares of the Company’s Common Stock.
“Subsidiary” means a corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.
“Trading Day” means a day on which the New York Stock Exchange, the Nasdaq Stock
Market or other alternative exchange or service on which the Common Stock is
traded, listed or quoted is open for trading.






RENTRAK CORPORATION
INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
SECTION 1. PURPOSE
The purpose of this Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company.
SECTION 2. DEFINITIONS
Certain terms used in this Plan have the meanings set forth in Appendix A.
SECTION 3. ELIGIBILITY REQUIREMENTS
3.1
Initial Eligibility

Except as provided in Section 3.2, each Employee shall become eligible to
participate in the Plan in accordance with Section 4 on the first Enrollment
Date on or following the later of (a) the date on which such Employee completes
six (6) months of continuous employment, or such shorter period determined
appropriate by the Committee; and (b) the Effective Date. Participation in the
Plan is entirely voluntary.
3.2
Limitations on Eligibility

The following Employees are not eligible to participate in the Plan:




--------------------------------------------------------------------------------




(a)    Employees who have been continuously employed for fewer than six (6)
months, or such shorter period determined appropriate by the Committee; and
(b)    Unless otherwise determined appropriate by the Committee, Employees whose
customary employment is twenty (20) hours or less per week.
SECTION 4. ENROLLMENT
Any Eligible Employee may enroll in the Plan for any Offering Period by
completing and signing an enrollment election form or by such other means as the
Committee shall prescribe and submitting such enrollment election to the Company
in accordance with procedures established by the Committee on or before the
Cut-Off Date with respect to such Offering Period. Unless otherwise determined
by the Committee, the enrollment election and the designated rate of payroll
deduction shall continue for future Offering Periods unless the Participant
changes or cancels the enrollment election or designated rate of payroll
deduction prior to the Cut-Off Date.
SECTION 5. GRANT OF OPTIONS ON ENROLLMENT
5.1
Option Grant

Enrollment by an Eligible Employee in the Plan as of an Enrollment Date will
constitute the grant by the Company to such Participant of an option on such
Enrollment Date to purchase Shares from the Company pursuant to the Plan.
5.2
Option Expiration

An option granted to a Participant pursuant to this Plan shall expire, if not
terminated for any reason first, on the earliest to occur of: (a) the end of the
Offering Period in which such option was granted; (b) the completion of the
purchase of Shares under the option under Section 7; or (c) the date on which
participation of such Participant in the Plan terminates for any reason.
5.3
Purchase of Shares

An option granted to a Participant under the Plan shall give the Participant a
right to purchase on a Purchase Date the largest number of whole Shares, as
determined by the Committee, that the funds accumulated in the Participant’s
Account as of such Purchase Date will purchase at the applicable Purchase Price;
provided, however, that the Committee may, in its discretion, limit the number
of Shares purchased by each Participant in any Purchase Period.
SECTION 6. PAYMENT
The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Compensation, the terms and conditions of which are
designated by the Committee. Payment amounts shall be credited on a bookkeeping
basis to a Participant’s Account under this Plan. All payment amounts may be
used by the Company for any purpose and the Company shall have no obligation to
segregate such funds. No interest accrues on payments by Participants.
SECTION 7. PURCHASE OF SHARES
7.1
Option Exercise

Any option held by the Participant that was granted under this Plan and that
remains outstanding as of a Purchase Date shall be deemed to have been exercised
on such Purchase Date for the number of whole Shares, as determined by the
Committee, that the funds accumulated in the Participant’s Account as of the
Purchase Date will purchase at the applicable Purchase Price (but not in excess
of the number of Shares for which options have been granted to the Participant
pursuant to Section 5.3). Options for other Shares for which options have been
granted that are not purchased on the last Purchase Date during the Offering
Period shall terminate. Shares shall not be issued with respect to an option
unless the exercise of such option and the issuance and delivery of such Shares
pursuant thereto shall comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed. As a condition to the exercise of an option, the
Committee may require the person exercising such option to represent and warrant




--------------------------------------------------------------------------------




at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares.
7.2
Refund of Excess Amount

If, after a Participant’s exercise of an option under Section 7.1, an amount
remains credited to the Participant’s Account as of a Purchase Date, then the
remaining amount shall be (a) if no further Purchase Periods are immediately
contemplated by the Committee, distributed to the Participant as soon as
administratively feasible, or (b) if another Purchase Period is contemplated by
the Committee, carried forward in the Account for application to the purchase of
Shares on the next following Purchase Date.
7.3
Employees of Subsidiary

In the case of Participants employed by a Designated Subsidiary, the Committee
may provide for Shares to be sold through the Subsidiary to such Participants.
7.4
Pro Rata Allocation

If the total number of Shares for which options are or could be exercised on any
Purchase Date in accordance with this Section 7, when aggregated with all Shares
for which options have been previously exercised under this Plan, exceeds the
maximum number of Shares reserved in Section 12, the Company may, in accordance
with Section 12, allocate the Shares available for delivery and distribution in
the ratio that the balance in each Participant’s Account bears to the aggregate
balances of all Participants’ Accounts, and the remaining balance of the amount
credited to the Account of each Participant under the Plan shall be returned to
him or her as promptly as possible.
SECTION 8. WITHDRAWAL FROM THE PLAN, TERMINATION
OF EMPLOYMENT, AND LEAVE OF ABSENCE
8.1
Withdrawal From The Plan

A Participant may withdraw all funds accumulated in the Participant’s Account
from the Plan during any Purchase Period by delivering a notice of withdrawal to
the Company or the Employer (in a manner prescribed by the Committee) at any
time up to but not including the thirty (30) days prior to the Purchase Date
next following the date such notice of withdrawal is delivered, or at such
shorter time in advance of such Purchase Date as the Committee may permit. If
notice of complete withdrawal as described in the preceding sentence is timely
received, all funds then accumulated in the Participant’s Account shall not be
used to purchase Shares, but shall instead be distributed to the Participant as
soon as administratively feasible and the Company or the Employer will cease the
Participant’s payroll withholding for the Plan in accordance with timing and
other procedures established by the Committee. An Employee who has withdrawn
during a Purchase Period may not return funds to the Company or the Employer
during the same Purchase Period and require the Company or the Employer to apply
those funds to the purchase of Shares. Any Eligible Employee who has withdrawn
from the Plan may, however, re-enroll in the Plan on the next subsequent
Enrollment Date, if any.
8.2
Termination of Participation

Participation in the Plan terminates immediately on the date on which a
Participant ceases to be employed by the Company or the Employer for any reason
whatsoever or otherwise ceases to be an Eligible Employee, and all funds then
accumulated in the Participant’s Account shall not be used to purchase Shares,
but shall instead be distributed to the Participant as soon as administratively
feasible.
8.3
Leaves of Absence

If a Participant takes a leave of absence, such Participant shall have the
right, in accordance with procedures prescribed by the Committee, to elect to
withdraw from the Plan in accordance with Section 8.1. To the extent determined
by the Committee, certain leaves of absence may be treated as cessations of
employment for purposes of the Plan.




--------------------------------------------------------------------------------




SECTION 9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, LIQUIDATION, MERGER OR ASSET SALE
9.1
Adjustments Upon Changes in Capitalization

Subject to any required action by the shareholders of the Company, the right to
purchase Shares of Common Stock covered by a current Offering Period and the
number of Shares that have been authorized for issuance under the Plan for any
future Offering Period, the maximum number of Shares each Participant may
purchase each Offering Period (pursuant to Section 5.3 hereof), as well as the
price per Share and the number of Shares covered by each right under the Plan
that have not yet been purchased shall be proportionately adjusted in the sole
discretion of the Committee for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
extraordinary cash dividend, combination or reclassification of the Common
Stock, or recapitalization, reorganization, consolidation, split-up, spin-off,
or any other increase or decrease in the number of Shares effected without
receipt of consideration by the Company. Except as expressly provided otherwise
by the Committee, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares.
9.2
Adjustments Upon Dissolution, Liquidation, Merger or Sale of Assets

Without limitation on the preceding provisions, in the event of any dissolution,
liquidation, merger, consolidation, sale of all or substantially all of the
Company’s outstanding voting securities, sales, lease, exchange or other
transfer of all or substantially all of the Company’s assets, or any similar
transaction as determined by the Committee in its sole discretion, the Committee
may make such adjustment it deems appropriate to prevent dilution or enlargement
of rights in the number and class of Shares that may be delivered under
Section 12, in the number, class of or price of Shares available for purchase
under the Plan and in the number of Shares that a Participant is entitled to
purchase and any other adjustments it deems appropriate. Without limiting the
Committee’s authority under this Plan, in the event of any such transaction, the
Committee may elect to have the options hereunder assumed or such options
substituted by a successor entity, to terminate all outstanding options either
prior to their expiration or upon completion of the purchase of Shares on the
next Purchase Date, to shorten the Offering Period by setting a new Purchase
Date, or to take such other action deemed appropriate by the Committee.
SECTION 10. DESIGNATION OF BENEFICIARY
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom the amount
in his or her Account is to be paid in case of his or her death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, any Account balance remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.
SECTION 11. ADMINISTRATION
11.1
Administration by Committee

The Plan shall be administered by the Committee. The Committee shall have the
authority to delegate duties to officers, directors or employees of the Company.
11.2
Authority of Committee

The Committee shall have the full and exclusive discretionary authority to
construe and interpret the Plan and options granted under it; to establish,
amend, and revoke rules and regulations for administration of the Plan
(including, without limitation, the determination and change of Offering
Periods, Purchase Periods and payment procedures, the requirement that Shares be
held by a specified broker, and the establishment of the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars); to
determine all questions of eligibility, disputed claims and policy that may
arise in the administration of the Plan; to make any changes to the Plan or its
operations to reduce or eliminate any unfavorable legal, accounting or other
consequences to the extent deemed appropriate by the Committee; and, generally,
to exercise such powers and perform such acts as the Committee deems necessary
or expedient to promote the best interests of the Company, including, but not
limited to, designating from time to time which Subsidiaries of the Company
shall be part of the Employer. The Committee’s determinations as to the
interpretation and operation of this Plan shall be final and conclusive and each
action of the Committee




--------------------------------------------------------------------------------




shall be binding on all persons. The Committee may adopt special or different
rules for the operation of the Plan for different Participants, including, but
not limited to, rules designed to accommodate the practices of the applicable
jurisdiction.
11.3
Administrative Modification

The Plan provisions relating to the administration of the Plan may be modified
by the Committee from time to time as may be desirable to satisfy any
requirements of or under the securities or other applicable laws of the United
States or other jurisdiction, to obtain any exemption under such laws, or to
reduce or eliminate any unfavorable legal, accounting or other consequences or
for any other purpose deemed appropriate by the Committee.
SECTION 12. NUMBER OF SHARES
Subject to adjustment as set forth in Section 9, the number of Shares are
reserved for sale and authorized for issuance pursuant to the Rentrak
Corporation 2011 Employee Stock Purchase Plan is 200,000 Shares, and therefore,
the number of Shares authorized for issuance pursuant to the Plan is the number
of Shares specified above less the number of Shares issued pursuant to the
Rentrak Corporation U.S. Employee Stock Purchase Plan. If any option granted
under the Plan shall for any reason terminate without having been exercised, the
Shares not purchased under such option shall again become available for the
Rentrak Corporation 2011 Employee Stock Purchase Plan. If on a given Purchase
Date, the number of Shares with respect to which options are to be exercised
exceeds the number of Shares then available under the Plan, the Committee shall
make a pro rata allocation of the Shares remaining available for purchase in as
uniform a manner as shall be practical and as it shall determine to be
equitable.
SECTION 13. MISCELLANEOUS
13.1
Restrictions on Transfer

Options granted under the Plan to a Participant may not be exercised during the
Participant’s lifetime other than by the Participant. Neither amounts credited
to a Participant’s Account nor any rights with respect to the exercise of an
option or to receive stock under the Plan may be assigned, transferred, pledged,
or otherwise disposed of in any way by the Participant other than by will or the
laws of descent and distribution. Any such attempted assignment, transfer,
pledge, or other disposition shall be without effect, except that the Company
may treat such act as an election to withdraw from the Plan in accordance with
Section 8.1.
13.2
Administrative Assistance

If the Committee in its discretion so elects, it may retain a brokerage firm,
bank, or other financial institution to assist in the purchase of Shares,
delivery of reports, or other administrative aspects of the Plan. If the
Committee so elects, each Participant shall (unless prohibited by applicable
law) be deemed upon enrollment in the Plan to have authorized the establishment
of an account on his or her behalf at such institution. Shares purchased by a
Participant under the Plan shall be held in the Account in the Participant’s
name, or if the Participant so indicates in the enrollment form, in the
Participant’s name together with the name of his or her spouse in joint tenancy
with right of survivorship or spousal community property, or in certain forms of
trust approved by the Committee.
13.3
Treatment of Non-U.S. Participants

Participants who are employed by non-U.S. Designated Subsidiaries, who are paid
in foreign currency, and who contribute foreign currency to the Plan through
contributions or payroll deductions will have such contributions converted to
U.S. dollars. The exchange rate and method for such conversion will be
determined as prescribed by the Committee. Each Participant shall bear the risk
of any currency exchange fluctuations (if applicable) between the date on which
any Participant contributions are converted to U.S. dollars and the following
Purchase Date.
13.4
Withholding

The Company or any Employer shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any member of the
Employer, an amount sufficient to satisfy taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of this Plan.




--------------------------------------------------------------------------------




13.5
Applicable Law

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Oregon.
13.6
Amendment and Termination

The Board may amend, alter, or terminate the Plan at any time; provided,
however, that no amendment that would amend or modify the Plan in a manner
requiring shareholder approval under the requirements of any securities exchange
on which the Shares are traded shall be effective unless such shareholder
approval is obtained. In addition, the Committee may amend the Plan as provided
in Section 11.3, subject to the conditions set forth in this Section 13.6.
If the Plan is terminated, the Committee may elect to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all funds
accumulated in Participants’ Accounts as of the date the options are terminated
shall be returned to the Participants as soon as administratively feasible.
13.7
No Right of Employment

Neither the grant nor the exercise of any rights to purchase Shares under this
Plan nor anything in this Plan shall impose upon the Company or a member of the
Employer any obligation to employ or continue to employ any Employee. The right
of the Company or a member of the Employer to terminate any Employee shall not
be diminished or affected because any rights to purchase Shares have been
granted to such Employee.
13.8
Rights as Shareholder

No Participant shall have any rights as shareholder unless and until Shares have
been issued to him or her.
13.9
Governmental Regulation

The Company’s obligation to sell and deliver Shares under this Plan is subject
to the approval of any governmental authority required in connection with the
authorization, issuance, or sale of such Shares.
13.10
Gender

When used herein, masculine terms shall be deemed to include the feminine,
except when the context indicates to the contrary.
13.11
Condition for Participation

As a condition to participation in the Plan, Eligible Employees agree to be
bound by the terms of the Plan and the determinations of the Committee.


APPENDIX A
DEFINITIONS
As used in the Plan,
“Account” means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee or any other committee appointed by
the Board to administer the Plan.




--------------------------------------------------------------------------------




“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.
“Company” means Rentrak Corporation, an Oregon corporation.
“Compensation” means all gross earnings, including such amounts of gross
earnings as are deferred by an Eligible Employee (a) under a qualified cash or
deferred arrangement described in Section 401(k) of the Code or (b) to a plan
qualified under Section 125 of the Code.
“Cut-Off Date” means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.
“Designated Subsidiary” means any Subsidiary that has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan and that has adopted the Plan with the approval of the Committee in its
sole and absolute discretion.
“Effective Date” means the date on which the Company’s shareholders approve the
Plan.
“Eligible Employee” means an Employee eligible to participate in the Plan in
accordance with Section 3.
“Employee” means any individual who is an employee of the Employer for purposes
of the Plan as determined by the Committee.
“Employer” means the Company or any Designated Subsidiary of the Company by
which an Employee is employed.
“Enrollment Date” means the first Trading Day of an Offering Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any date, the closing sales price for the
Common Stock on any given date during regular trading, or if not trading on that
date, such price on the last preceding date on which the Common Stock was
traded, unless determined otherwise by the Committee using such methods or
procedures as it may establish.
“Grant Date” means a date on which an Eligible Employee is granted an option
under the Plan pursuant to Section 5.
“Grant Price” means the Fair Market Value of a Share on the Grant Date for such
option.
“Offering Period” means the period beginning and ending on the dates designated
by the Committee; provided, that each period shall in no event end later than
twenty-seven (27) months from the Grant Date. The Offering Period may but need
not be the same as the Purchase Period, as determined by the Committee.
“Participant” means an Eligible Employee who has enrolled in the Plan pursuant
to Section 4.
“Plan” means this Rentrak Corporation International Employee Stock Purchase
Plan.
“Purchase Date” with respect to a Purchase Period means the last Trading Day in
such Purchase Period.
“Purchase Date Price” means the Fair Market Value of a Share on the applicable
Purchase Date.
“Purchase Period” means the period beginning and ending on the dates designated
by the Committee; provided, that each period shall, in no event end later than
twenty-seven (27) months from the Grant Date.
“Purchase Price” means the price designated by the Committee, at which each
Share may be purchased under any option, but in no event less than eighty-five
percent (85%) of the lesser of:
(1)    The Grant Price and
(2)    The Purchase Date Price.
“Shares” means shares of the Company’s Common Stock.




--------------------------------------------------------------------------------




“Subsidiary” means a corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.
“Trading Day” means a day on which the New York Stock Exchange, the Nasdaq Stock
Market or other alternative exchange or service on which the Common Stock is
traded, listed or quoted is open for trading.








